 

Exhibit 10.6 

 

Partnership Co-investment Agreement

 

Partnership Co-investment Agreement

 

This Partnership Co-investment Agreement (the “Agreement”) is entered into by
and between the following parities as of [ ], 2013 in [ ], the People’s Republic
of China (the “PRC”).

 

Party A: Wuxi KangJiaFu Royal Traditional Investment Management Co., Ltd.

 

Party B: [ ], with Identity No.

 

In this Agreement, Party A, and Party B will be referred to individually as “One
Party” and jointly as “Parties”.

 

Pursuant to relevant PRC laws and regulations, the Parties hereto have, in
accordance with the principle of equality and mutual benefit and through
friendly consultation, agree to sign this Agreement.

 

Article 1 The Partnership Cooperation

 

Pursuant to relevant PRC laws and regulations, the Parties hereto have, in
accordance with the principle of voluntary cooperation and mutual benefit and
share risk, agree to set up [ ] KangJiaFu Royal Traditional Health Preserving
Club (the "Target Club") as a limited partnership enterprise.

 

Article 2 Capital Contribution

 

The amount capital of Target Club tentatively determined as RMB8,000,000. Party
A shall contribute RMB4,800,000 to Target Club. Party A contributes 60% of the
total capital as currency contribution.

Party B or third party designated by Party B shall contribute RMB[ ] to Target
Club. Party B contributes [ ]% of the total capital as currency contribution.

 

Article 3 Profits and Losses

 

Both Parties agree that the profits, risks and losses of the Target Club shall
be shared by the parties in proportion to contributions to the capital in
accordance with relevant PRC laws and regulations.

 

Article 4 Rights and Obligations

 

In accordance with the relevant PRC laws and regulations, both parties agree
after set up Target Club, Parties (or designated third party) shall have rights
and obligations of Target Club as limited partner.

 

Article 5 Effectiveness of The Contract

 

This Agreement shall become effective after execution by both parties.

 



 

 

 

Partnership Co-investment Agreement

 

Article 6 Liability for Breach of Contract

 

After this Agreement become effective, any party breaching the representations
of this Agreement will be deemed as a breach of contract. The breach party shall
compensate other party’s losses so incurred.

 

Article 7 Governing Law

 

This Agreement shall be governed by and construed in accordance with the law in
force in the PRC.

 

Article 8 Settlement of Disputes

 

Any disputes arising from the execution of, or in connection with, the Agreement
shall be settled through friendly consultations between both parties. In case no
settlement can be reached through consultations, the disputes shall be submitted
to the China International Economic and Trade Arbitration Commission Arbitration
Organization in Beijing for arbitration in accordance with this rules of
procedure. The arbitral award is final and binding upon both parties.

 

Article 9 Miscellaneous

 

9.1Supplementary agreements relating to this Agreement, once executed by the
Parties, shall be an integral part of this Agreement, and shall have the same
legal effect after Agreement become effective. In case there is any difference
of supplementary agreement and Agreement, the supplementary agreement shall
prevail. In case there are multiple supplementary agreements, last dated shall
prevail.

 

9.2This Agreement is written in Chinese and in duplication. Both parties shall
hold each one of the original copies.

 

9.3In witness whereof, both parties sign this Agreement as dated of in the first
page.

 



 

 

 

Partnership Co-investment Agreement

 

Party A: Wuxi KangJiaFu Royal Traditional Investment Management Co., Ltd.

 

By: _____________________

 

 

 

Party B:

 

By: ______________________

 

 

 



 

